Soule, J.
It was held by this court in the case of Morris v. Penn Ins. Co. 120 Mass. 503, that, by the St. of 1872, c. 325, § 7, the provisions of the St. of 1861, c. 186, were extended to foreign life insurance companies doing business in this Commou*66wealth. The substance of that decision, so far as it affects the case at bar, is that all policies of insurance issued by such foreign companies to persons resident in this Commonwealth are subject to the provision of the last-named statute, that they shall not be forfeited or become void by the nonpayment of premiums, till the expiration of a term for which the net value of the policy, to be ascertained in a manner fixed by the statute, would be a proper single premium for a policy of the same amount on the life of one of the age of the assured at the time of the lapse of premium. It is said in the opinion of the court that “ it is not to be presumed, unless the language of the statute compels us thus to hold, that the Legislature intended that, if its citizens paid money to a corporation chartered by authority of this Commonwealth, it should not be absolutely lost and forfeited upon the happening of a certain contingency, when, if paid to a foreign company, it should, upon the happening of the same contingency, be absolutely lost and forfeited.” By doing business in the Commonwealth on the terms prescribed by statute as to the appointment of agents to accept service of process, and in other particulars, the defendant corporation accepted for itself, and agreed to be subject to, all the provisions of statutes relating to the business of foreign companies done in this Commonwealth, or with persons resident here. All contracts for insurance thereafter made with residents here were subject to che terms of the statutes, and must be construed with those statutes in view, without reference to the question whether they were in fact made in this State or in Connecticut. It would be a strange construction which should permit companies, which had availed themselves of the privileges of the statute, to escape the obligations and liabilities imposed by them by making and delivering their policies out of the State, when by its express terms the statute applies to all contracts made with residents of the State. The question is not where was the contract made, as seems to have been supposed in one part of the opinion in Desmazes v. Mutual Benefit Ins. Co. 7 Ins. L. J. 926, decided by Mr. Justice Clifford, and in Whitcomb v. Phoenix Ins. Co. 8 Ins. L. J. 624, decided by Lowell, J. The point which we decide is, that, by accepting the permission given by the statutes to do business in this Commonwealth, the defendant became bound by *67the condition attached to the privilege that all policies issued by it to residents of this Commonwealth should be subject to the provisions of the St. of 1861, c. 186, known as the “ non-forfeiture law.”
As the policy was subject to the provisions of that law, and would have been forfeited by the failure to pay the premium but for that law, and as the net value of the policy was sufficient, according to that law, to keep the policy in force till after the death of the assured, the plaintiff was entitled to recover.
Judgment affirmed.*

 By the St. of 1877, c. 61, passed March 16, 1877, and which took effect upon its passage, it is provided that the provisions of the St. of 1861, c. 186, “ shall not apply to life insurance companies created by the laws of other States or countries, legally transacting business in this Commonwealth.” The St. of 1880, c. 232, § 6, provides that the provisions of the St. of 1861, c. 186, shall not apply to any policy issued subsequent to December 31, 1880.